DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants’ Amendment file don August 26, 2022.  Claims 1, 11-14 and 19 have been amended.  Claims 1-23 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. Claim 21 recites the limitation of “computer-readable medium” that is not described in the specification.  However, the broadest reasonable interpretation of a claim drawn to a computer/machine readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer/machine readable media.  See MPEP 2111.01.  These claims are rejected because the claimed invention is directed to non-statutory subject matter.  Suggestion: use “non-transitory computer/machine readable storage medium”.

Claim Rejections – 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 4 recites the limitation “the portion of the data” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
6.	Claim 7 recites the limitation “the portion of the data” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 9 recites the limitation "the computer readable memory" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
8.	Claims 1-3, 6, 8, 10-20, 22 and 23 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  prior art of record does not teach or suggest in detail an edge device comprising a memory including pattern matching circuitry configured to perform at least one pattern matching operation on at least a portion of data and at least one pattern and transmit a result of the pattern matching operation to the processing circuitry.
10.	Claims 4, 7, 9 and 21 will also be allowable if the rejections are overcome.

Response to Arguments
11.	Applicant’s arguments, see pages 1-3, filed August 26, 2022, with respect to claims 1-23 have been fully considered and are persuasive.  The 102 rejection of claims 1-23 has been withdrawn. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

ljb
October 27, 2022